Exhibit 10.13
2005 SUPPLEMENTAL RETIREMENT PLAN
OF GENERAL MILLS, INC.
     Effective as of January 1, 2005, General Mills, Inc. hereby amends and
restates the Supplemental Retirement Plan of General Mills, Inc. and renames
this portion of it the “2005 Supplemental Retirement Plan of General Mills,
Inc.” for the exclusive benefit of its eligible employees. The provisions of
this amended and restated Plan are applicable only to amounts that are not
covered by the terms of the Supplemental Retirement Plan of General Mills, Inc.
(As Grandfathered Effective January 1, 2005), referred to herein as the
“Grandfathered Plan,” because they were not earned and vested by December 31,
2004. Amounts earned and vested by December 31, 2004 are covered exclusively by
the terms of the Grandfathered Plan.
     This Plan is intended (1) to comply with Code section 409A and official
guidance issued thereunder, and (2) to be “a plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.
ARTICLE I
INTRODUCTION
     Section 1.1 Name of Plan. The name of the Plan is the “2005 Supplemental
Retirement Plan of General Mills, Inc.” It is also referred to as the “Plan.”
     Section 1.2 Effective Date. The effective date of the Plan is January 1,
2005. The Plan, except as may otherwise be specifically provided herein, shall
not apply to Participants who separated from active service prior to January 1,
2005; such Participants shall be governed exclusively by the Plan document in
existence at the time of their separation. Also, this Plan does not apply to the
benefits of any Participant where such benefits were earned and vested as of
December 31, 2004.
ARTICLE II
DEFINITIONS
     Section 2.1 Base Plan shall mean a defined benefit pension plan sponsored
by the Company, which is qualified under the provisions of Code Section 401.
     Section 2.2 Board shall mean the Board of Directors of General Mills, Inc.

 



--------------------------------------------------------------------------------



 



     Section 2.3 Change in Control occurs:

  (a)   upon the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (a “Person”)) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the 1934 Act) of voting securities of
the Company where such acquisition causes such Person to own 20% or more of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not be deemed to result in a
Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by an employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction that complies with clauses (i), (ii) and (iii) of subsection
(c) below; and provided, further, that if any Person’s beneficial ownership of
the Outstanding Company Voting Securities reaches or exceeds 20% as a result of
a transaction described in clause (i) or (ii) above, and such Person
subsequently acquires beneficial ownership of additional voting securities of
the Company, such subsequent acquisition shall be treated as an acquisition that
causes such Person to own 20% or more of the Outstanding Company Voting
Securities; or     (b)   if individuals who, as of a given date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to such date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or     (c)   upon the
approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (“Business Combination”) or, if consummation of such
Business Combination is subject, at the time of such approval by shareholders,
to the consent of any government or governmental agency, the obtaining of such
consent (either explicitly or implicitly by consummation); excluding, however,
such a Business Combination pursuant to which (i) all or substantially all of
the individuals

1



--------------------------------------------------------------------------------



 



      and entities who were the beneficial owners of the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of, respectively, the then
outstanding shares of common stock and the combined voting securities entitled
to vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Voting Securities, (ii) no person (excluding any employee benefit plan
(or related trust) of the Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock or the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors or the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

  (d)   upon approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

     Section 2.4 Code shall mean the Internal Revenue Code of 1986, as it may be
amended from time to time.
     Section 2.5 Company shall mean General Mills, Inc. and any of its
subsidiaries or affiliated business entities as shall be authorized to
participate in the Plan by the Board, or its delegate.
     Section 2.6 Compensation Committee shall mean the Compensation Committee of
the Board.
     Section 2.7 Deferred Cash Award shall mean the cash amount deferred by an
individual under any formal plan of deferred compensation sponsored by the
Company. A Deferred Cash Award shall not include:

  (a)   any base salary which was deferred during calendar year 1986;     (b)  
any interest or investment increment applied to the amount of the cash award
which is deferred; or

2



--------------------------------------------------------------------------------



 



  (c)   Any cash amount deferred by any person under any individual contract or
arrangement with the Company or any of its subsidiaries or affiliated business
entities.

     Section 2.8 ERISA shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
     Section 2.9 Grandfathered Plan shall mean the Supplemental Retirement Plan
of General Mills, Inc. (As Grandfathered Effective January 1, 2005) under which
benefits were earned and vested as of December 31, 2004 (within the meaning of
Code section 409A and official guidance thereunder).
     Section 2.10 Key Employee shall mean an employee treated as a “specified
employee” as of his Separation from Service under Code section 409A(a)(2)(B)(i)
of the Company if the Company’s stock is publicly traded on an established
securities market or otherwise (i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof)). Key Employees shall be
determined in accordance with Code section 409A using a December 31
identification date. A listing of Key Employees as of an identification date
shall be effective for the 12-month period beginning on the April 1 following
the identification date.
     Section 2.11 Minor Amendment Committee shall mean the Minor Amendment
Committee appointed by the Compensation Committee, and shall include said
Committee’s delegates.
     Section 2.12 “Maximum Benefit” shall mean the maximum annual benefit
payable in dollars permitted to be either accrued or paid to a participant of
any Base Plan, as determined under all applicable provisions of the Code and
ERISA, specifically taking into account the limitations of Code
Sections 401(a)(17) and 415, and any applicable regulations thereunder. It is
specifically intended that the Maximum Benefit, as defined herein, shall take
into account changes in the dollar limits under Code sections 401(a)(17) and
415, and benefits payable from this Plan and the Base Plan shall be adjusted
accordingly. In addition, if a Base Plan limits the accrued benefits of any
Participant by restricting the application of future changes in such dollar
limits with respect to such Participant, benefits payable under this Plan shall
nevertheless be determined on the full amount that would have been permissible
absent such restrictions under the Base Plan.
     Section 2.13 Participant shall mean an individual who is a participant in
the Company’s Executive Incentive Plan or who is eligible to defer compensation
under a formal deferred compensation program maintained by the Company, and who
is:

  (a)   An active participant in one or more Base Plans on and after January 1,
2005 and whose accrued benefits, determined on the basis of the provisions of
such Base Plans without regard to the Maximum Benefit, would exceed the Maximum
Benefit;

3



--------------------------------------------------------------------------------



 



  (b)   An individual with a Deferred Cash Award, which, if included as
compensation under any Base Plans in which such individual is a participant,
would result in a greater accrued benefit under the provisions of such Base
Plans; or     (c)   An active participant of the General Mills, Inc. Executive
Incentive Plan who is entitled to a vested Pension under a Base Plan and who is
involuntarily terminated prior to attainment of age 55, if the sum of such
individual’s age and length of company service at the date of termination equals
or exceeds 75.

An eligible individual shall remain a Participant under this Plan until all
amounts payable on his or her behalf from this Plan have been paid.
     Section 2.14 Separation from Service shall mean a “separation from service”
within the meaning of Code section 409A; provided, however, for purposes of this
determination, a reasonably anticipated permanent reduction in the level of bona
fide services to 21% or less of the average level of bona fide services provided
in the immediately preceding 36 months shall be deemed to be a Separation from
Service.
     Section 2.15 Defined Terms. Capitalized terms which are not defined herein
shall have the meaning ascribed to them in the relevant Base Plan.
ARTICLE III
BENEFITS
     This Article describes how a Participant’s total benefit under the Plan and
the Grandfathered Plan (if applicable) is calculated. Any portion of a
Participant’s benefit covered by the Grandfathered Plan will be distributed in
accordance with the terms of the Grandfathered Plan and will not be subject to
the distribution rules of this Article III. The remaining portion of a
Participant’s benefit will be distributed in accordance with the terms of this
Article III.
     Section 3.1 Effect of Retirement. Upon the Normal, Early, or Late
Retirement of a Participant, as provided under a Base Plan, such Participant
shall be entitled to a benefit equal to the amount determined in accordance with
the provisions of the Base Plan without regard to the limitations of the Maximum
Benefit, including as compensation for purposes of such calculation any Deferred
Cash Award (as if actually paid at the time of the award), reduced by the lesser
of the Participant’s actual accrued benefit under such Base Plan or the Maximum
Benefit.
     Section 3.2 Spouse’s Pension. Upon the death of a Participant whose
surviving spouse is eligible for a Spouse’s Pension under a Base Plan, such
surviving spouse shall be entitled to a benefit under this Plan, determined in
accordance with the provisions of the Base Plan without regard to the
limitations of the Maximum Benefit, and including as

4



--------------------------------------------------------------------------------



 



compensation for purposes of such calculation any Deferred Cash Award (as if
actually paid at the time of the award), reduced by the lesser of the actual
Spouse’s Pension payable under such Base Plan or the Maximum Benefit.
     Section 3.3 Effect of Termination Prior to Retirement Eligibility. If a
Participant terminates employment with the Company and is entitled to a Vested
Deferred Pension under a Base Plan, such Participant shall be entitled to a
benefit equal to the amount determined in accordance with the provisions of the
Base Plan without regard to the limitations of the Maximum Benefit, including as
compensation for purposes of such calculation any Deferred Cash Award (as if
actually paid at the time of the award), reduced by the lesser of the
Participant’s actual accrued benefit under such Base Plan or the Maximum
Benefit.
     Section 3.4 Benefits Prior to Separation from Service. Prior to a
Participant’s separation from service due to Retirement, termination or death,
benefits shall accrue under this Plan, based on the Participant’s actual accrued
benefit under a Base Plan or Plans, the Maximum Benefit and Deferred Cash
Awards, if any. A Participant’s benefit under this Plan may increase or
decrease, before or after Retirement or termination, as a result of changes in
the formula under any Base Plan, the Maximum Benefit, or changes in the earnings
used to calculate benefits under a Base Plan formula.
     Any benefit accrued under this Plan as a result of a Participant’s Deferred
Cash Award shall be payable only if, and to the extent that on the date of his
or her termination of employment, both of the following conditions are
satisfied:
     (a) The Participant has a vested accrued benefit under the applicable Base
Plan; and
     (b) A Deferred Cash Award was made during a year which is used in the
calculation of Final Average Earnings under this Plan on the date of
termination.
     Section 3.5 Effect of Involuntary Termination of EIP Participants Prior to
Retirement Eligibility. In the event of the involuntary termination of an active
Participant of the General Mills, Inc. Executive Incentive Plan, where the sum
of such Participant’s age and years of service with the Company equals or
exceeds 75 at the date of termination, and who is entitled to a Vested Deferred
Pension under a Base Plan, the provisions of this Section shall apply. Subject
to the aggregate limits of Section 4.4, such Participant shall be entitled to
receive benefits determined under this Section, in addition to any benefit
provided under Section 3.3. Such additional benefits shall be in the form of a
retirement supplement, calculated as the difference between an Early Retirement
Pension under the provisions of such Base Plan and a Vested Deferred Pension
under such Base Plan. For purposes of clarification, no additional age or
service credit is granted hereunder, and benefits may not commence prior to the
time allowed under Section 3.8.

5



--------------------------------------------------------------------------------



 



     Section 3.6 Effect of Change in Control. Upon a Change in Control, all
Participants shall be immediately vested in their Plan benefits, regardless of
their vested status under any Base Plan. In the event of the termination of the
General Mills Pension Plan within five years after a Change in Control each
Participant of said plan whose benefits would then exceed the Maximum Benefit as
a result of the changes required under Section 11.4 of said plan shall be
entitled to receive such excess benefits under this Plan.
     Section 3.7 Form of Payment. Any benefit amount payable under the Plan to a
married Participant shall be adjusted and paid in the form of a joint and 100%
to survivor annuity. Any benefit amount payable under the Plan to an unmarried
Participant shall be paid in the form of a single life annuity. Notwithstanding
the above, all Participants may request to have such benefit amounts adjusted
(if applicable) and paid as a joint and 100% to survivor annuity, joint and 50%
to survivor annuity or as a single life annuity. Any request for an alternate
form of benefit may be made at any time before payment commences under
Section 3.8.
     A benefit payable to a surviving spouse under Section 3.2 shall be paid in
the form of a single life annuity.
     Notwithstanding the above, if the present value of a Participant’s benefit
amount under this Plan is $10,000 or less at the time such benefit amount is
scheduled to commence, the entire benefit amount shall be distributed in an
immediate lump sum payment. For purposes of this Section 3.7, the present value
of benefits is calculated using the applicable interest rate under Code section
417(e) as of the October immediately preceding the calendar year in which a
distribution is to be made and the applicable mortality table under Code section
417(e) in effect as of said date.
     Any joint and survivor annuity shall be the actuarial equivalent of a
single life annuity based on the following factors, determined using the ages of
the Participant and spouse on the effective date of the payment:

     
     Interest Rate:
  7.5% per year
 
   
     Mortality Table:
  Basic Table — 94 GAR per Revenue Ruling 2001-62; unisex Adjustment — 50% male,
or such other table as is provided under Code section 417(e).

     Section 3.8 Time of Payment. Plan benefits shall be paid or commence within
90 days following the later to occur of (a) the Participant attaining age 55, or
(b) the Participant’s Separation from Service.
     For purposes of payment commencement to a surviving spouse under
Section 3.2, the first annuity payment shall be made within 90 days following
the later to occur of (a) the date the Participant would have attained age 55,
and (b) the date of the Participant’s death.

6



--------------------------------------------------------------------------------



 



     Notwithstanding the above, in the event that a Participant is a Key
Employee and payments are to commence based on his Separation from Service, the
distributions to such Participant shall commence no earlier than six months
following the date of his Separation from Service (or, if earlier, the date of
the Participant’s death). Amounts payable to the Participant during such period
of delay shall be accumulated and paid on the first day of the seventh month
following the Participant’s Separation from Service (or, if earlier, the first
day of the month after the Participant’s death). Interest shall accrue on such
amounts during the period of delay at an annual rate equal to the Prime Rate
plus one-percent (1%). For purposes of this Section 3.8, “Prime Rate” means the
prime rate listed in the Wall Street Journal banking survey for the business day
coincident with or next following the date of the Participant’s benefit
commencement date.
     Section 3.9 Effect of Increases in the Maximum Benefit. In the event the
dollar amount of the Maximum Benefit increases as a result of federal
legislation, the benefits of any Participant payable under the Plan, whether or
not in pay status, shall be recalculated to take into account the higher Maximum
Benefit payable from the applicable Base Plan. If payments have already
commenced under the provisions of the applicable Base Plan and the Plan, benefit
amounts under both Plans shall be adjusted to reflect the higher Maximum
Benefit, by increasing the amount paid under the Base Plan and decreasing the
amount paid under the Plan, as soon as administratively possible after such a
change. Notwithstanding the above, if a Base Plan is terminated, no adjustments
shall be made to benefits payable under the Plan with respect to changes in the
Maximum Benefit after the date of termination of the Base Plan.
     Section 3.10 Effect of Early Taxation. If the Participant’s benefits under
the Plan are includible in income pursuant to Code section 409A, such benefits
shall be distributed immediately to the Participant.
     Section 3.11 Permitted Delays. Notwithstanding the foregoing, any payment
to a Participant under the Plan shall be delayed upon the Minor Amendment
Committee’s reasonable anticipation of one or more of the following events:

  (a)   The Company’s deduction with respect to such payment would be eliminated
by application of Code section 162(m); or     (b)   The making of the payment
would violate Federal securities laws or other applicable law;

provided, that any payment delayed pursuant to this Section 3.11 shall be paid
in accordance with Code section 409A.
     Section 3.12 Special Transition Rule During 2005. Any Participant who
Separated from Service during 2005 shall have his or her benefit that is
otherwise payable from this Plan paid in a lump sum as soon as administratively
feasible after said Separation from Service. These distributions shall be made
in accordance with the

7



--------------------------------------------------------------------------------



 



relevant provisions of IRS Notice 2005-1. After 2005, the provisions of this
Article III shall apply as otherwise applicable.
     Section 3.13 Special Eligibility and Vesting Rule. Notwithstanding any
other provision of this Article III, for purposes of this Plan if a Participant
is entitled to the special vesting acceleration provided under Sections 4.4 (of
Plan A) or 4.7 (of Plan B) of the Separation Pay and Benefits Program for
Officers of General Mills, Inc., he or she will be treated as being fully vested
and eligible for a Normal, Early or Late Retirement under the relevant Base
Plan. The determination of whether a retirement is a Normal, Early or Late
Retirement shall be made without regard to any service requirements under the
Base Plan. For purposes of clarity, Participants entitled to a benefit solely as
a result of this Section 3.13 shall have the entire amount of their benefit,
including the portion which is below the Maximum Benefit, paid under this Plan.
ARTICLE IV
PLAN ADMINISTRATION
     Section 4.1 Administration. The Plan shall be administered by the Minor
Amendment Committee, which has the authority to delegate its responsibilities
hereunder. The Minor Amendment Committee and authorized delegates shall have the
discretionary authority to interpret and construe the terms of the Plan;
determine the eligibility to participate in the Plan, the nature and amount of
benefits, the rights of Participants in the Plan; and decide any disputes that
may arise under the Plan. Any such interpretation and/or determination shall be
final and binding on all parties. The Company will pay for all distributions
made pursuant to the Plan and for all costs, charges and expenses relating to
the administration of the Plan.
     Section 4.2 Delegated Duties. The Minor Amendment Committee shall have the
authority to delegate the duties and responsibilities of administering the Plan,
maintaining records, issuing such rules and regulations as it deems appropriate,
and making the payments hereunder to such employees or agents of the Company as
it deems proper. All authority vested in the Minor Amendment Committee shall
also be vested in the Committee’s delegates.
     Section 4.3 Amendment and Termination. The Minor Amendment Committee may
amend, modify or terminate the Plan at any time; provided, however, that no such
amendment, modification or termination shall adversely affect any accrued
benefit under the Plan to which a Participant, or the Participant’s Beneficiary,
is entitled under Article III prior to the date of such amendment or
termination, and in which such Participant, or the Participant’s Beneficiary,
would have been vested if such benefit had been provided under the applicable
Base Plan. Notwithstanding the above, no amendment, modification, or termination
which would affect benefits accrued under this Plan prior to such amendment,
modification or termination may occur after a Change in Control without the
written consent of a majority of the Participants determined as of the day
before such Change in Control.

8



--------------------------------------------------------------------------------



 



     Upon termination of the Plan, distribution of Plan benefits shall be made
to Participants and Beneficiaries in the same manner and at the time described
in Article III, unless the Company determines in its sole discretion that all
such amounts be distributed upon termination in accordance with the requirements
under Code section 409A. Upon termination of the Plan, no further benefit
accruals shall occur.
     Section 4.4 Payments. General Mills, Inc. will pay all benefits arising
under this Plan and all costs, charges and expenses relating thereto. The
benefits payable under this Plan to each Participant shall not be greater than
what would have been paid in the aggregate under the Base Plan (i) in the
absence of federal limitations on benefit amounts, (ii) if amounts deferred had
been paid to the Participant when earned, and (iii) with respect to Section 3.5,
the Participant had actually been eligible for Early Retirement under the Base
Plan.
     Section 4.5 Claims for Benefits.
     (a) Filing a Claim. A Participant or his authorized representative may file
a claim for benefits under the Plan. Any claim must be in writing and submitted
to the Minor Amendment Committee at such address as may be specified from time
to time. The Minor Amendment Committee may delegate its responsibilities and
discretionary authority to make initial claim determinations under the Plan.
Claimants will be notified in writing of approved claims, which will be
processed as claimed. A claim is considered approved only if its approval is
communicated in writing to a claimant.
     (b) Denial of Claim. In the case of the denial of a claim respecting
benefits paid or payable with respect to a Participant, a written notice will be
furnished to the claimant within 90 days of the date on which the claim is
received by the Minor Amendment Committee. If special circumstances (such as for
a hearing) require a longer period, the claimant will be notified in writing,
prior to the expiration of the 90-day period, of the reasons for an extension of
time; provided, however, that no extensions will be permitted beyond 90 days
after the expiration of the initial 90-day period.
     (c) Reasons for Denial. A denial or partial denial of a claim will be dated
and signed by the Minor Amendment Committee and will clearly set forth:

  (i)   the specific reason or reasons for the denial;     (ii)   specific
reference to pertinent Plan provisions on which the denial is based;     (iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and     (iv)   an explanation of the procedure for
review of the denied or partially denied claim set forth below, including the
claimant’s

9



--------------------------------------------------------------------------------



 



      right to bring a civil action under ERISA section 502(a) following an
adverse benefit determination on review.

     (d) Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative will have the right to submit a
written request to the Minor Amendment Committee for a full and fair review of
the denied claim by filing a written notice of appeal with the Minor Amendment
Committee within 60 days of the receipt by the claimant of written notice of the
denial of the claim. A claimant or the claimant’s authorized representative will
have, upon request and free of charge, reasonable access to, and copies of, all
documents, records, and other information relevant to the claimant’s claim for
benefits and may submit issues and comments in writing. The review will take
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
     If the claimant fails to file a request for review within 60 days of the
denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.
     (e) Decision Upon Review. The Minor Amendment Committee will provide a
prompt written decision on review. If the claim is denied on review, the
decision shall set forth:

  (i)   the specific reason or reasons for the adverse determination;     (ii)  
specific reference to pertinent Plan provisions on which the adverse
determination is based;     (iii)   a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; and     (iv)   a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain the
information about such procedures, as well as a statement of the claimant’s
right to bring an action under ERISA section 502(a).

     A decision will be rendered no more than 60 days after the Minor Amendment
Committee’s receipt of the request for review, except that such period may be
extended for an additional 60 days if the Minor Amendment Committee determines
that special circumstances (such as for a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.

10



--------------------------------------------------------------------------------



 



     (f) Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
this Section shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under this Section. In any such legal action, the
claimant may only present evidence and theories which the claimant presented
during the claims procedure. Any claims which the claimant does not in good
faith pursue through the review stage of the procedure shall be treated as
having been irrevocably waived. Judicial review of a claimant’s denied claim
shall be limited to a determination of whether the denial was an abuse of
discretion based on the evidence and theories the claimant presented during the
claims procedure.
     (g) Limitations Period. Any suit or legal action initiated by a claimant
under the Plan must be brought by the claimant no later than twelve (12) months
following a final decision on the claim for benefits by the Minor Amendment
Committee. The twelve-month limitation on suits for benefits will apply in any
forum where a claimant initiates such suit or legal action.
     Section 4.6 Non-Assignability of Benefits. Neither any benefit payable
hereunder nor the right to receive any future benefit payable under the Plan may
be anticipated, alienated, sold, transferred, assigned, pledged, encumbered, or
subjected to any charge or legal process, and if any attempt is made to do so,
or a person eligible for any benefits becomes bankrupt, the interest under the
Plan of the person affected may be terminated by the Compensation Committee
which, in its sole discretion, may cause the same to be held or applied for the
benefit of one or more of the dependents of such person or make any other
disposition of such benefits that it deems appropriate.
     Section 4.7 Applicable Law. All questions pertaining to the construction,
validity and effect of the Plan shall be determined in accordance with the laws
of the United States and the laws of the State applicable to the Base Plan
covering the Participant.
     Section 4.8 Supplemental Benefits Trust. The Company has established a
Supplemental Benefits Trust with Wells Fargo Bank Minneapolis, N.A. as Trustee
to hold assets of the Company under certain circumstances as a reserve for the
discharge of the Company’s obligations under the Plan and certain other plans of
deferred compensation of the Company. In the event of a Change in Control as
defined in Section 2.3 hereof, the Company shall be obligated to immediately
contribute such amounts to the Trust as may be necessary to fully fund all
benefits payable under the Plan. Any Participant of the Plan shall have the
right to demand and secure specific performance of this provision. The Company
may fund the Trust in the event of the occurrence of a potential Change in
Control as determined by the Finance Committee of the Board. All assets held in
the Trust remain subject only to the claims of the Company’s general creditors
whose claims against the Company are not satisfied because of the Company’s

11



--------------------------------------------------------------------------------



 



bankruptcy or insolvency (as those terms are defined in the Trust Agreement). No
Participant has any preferred claim on, or beneficial ownership interest in, any
assets of the Trust before the assets are paid to the Participant and all rights
created under the Trust, as under the Plan, are unsecured contractual claims of
the Participant against General Mills, Inc.

12